Le Grand, C. J.,
delivered the opinion of the court.
This case comes before us on a writ of error. It appears from the record, that George Stewart was indicted by the grand jurors for Baltimore city, at January term 1851, of Baltimore city court, for the murder of Thomas Moody. At May term 1851, he suggested to the court that he could not have a fair and impartial trial in said court, whereupon the court passed the following order: “Ordered and adjudged by the court here, that the record of proceeding of the said cause against the said George Stewart, be transmitted to Howard District court, to be held at Ellicotts Mills on the third Monday of September next, that the said court may then and there proceed to the trial thereof, and to do therein as to justice may appertain, &c.”
At the September term 1851, of the court held for Howard District, George Stewart was tried, and by the verdict of a jury, found guilty of murder in the second degree. A motion was filed in arrest of judgment, -which was overruled by an equal division of the court. The prisoner was sentenced to five years and six months confinement in the penitentiary.
Upon this state of the case, a writ of error was sued out by the prisoner. The following are assigned as error in the proceedings :
1st. Because the court which tried him had no jurisdiction to try said case, because the order of Baltimore city court directs the record of proceedings in said case to be transmitted to Howard District court, and not to the court of Howard District of Anne Arundel county, for trial-.
2nd. Because the record of proceedings are ordered to be *133transmitted to Howard District cowl, and not to the judges of the court of Howard District of Anno Arundel county.
3rd. Because the proceedings were not transmitted do an adjoining county.
By the act of 1838, ch. 22, and the act of the succeeding session, (1839, ch. 49,) the constitution and form of government were so altered as to erect Howard District out of a part of Anne Arundel county. By the 4th section of the act of 1838, a court is established to he styled 11 The court of Howard District of Anne Arundel county.” The record of proceedings in this case was ordered to he transmitted to “Howard District court." The first cause of error assigned, consists in the fact that the style of the court, as given in the act of 1838, ch. 22, was not strictly followed in the order of Baltimore city court, directing the transmission of the record of proceedings.
It must be observed that, the order of Baltimore city court did not simply designate the court to which the record was to be transmitted, as Howard District court, hut to such court “to be held at Ellicotts Mills on the third Monday of September,” &c. Here is not only a designation of a court by name and style, hut by the place and time, when and where it was to be held. By the 34th section of the set of 1839, ch. 98, the time for holding the court for Howard District is fixed as the third Monday of September in each and every year, and the record before us show's that it did hold a session at Ellicotts Mills on the third Monday of September, in the year 1851. If, therefore, there he any force in the objection, it must rest entirely on the fact, that the order of Baltimore city court did not strictly pursue the language of the act of 1838, in giving the style of the court to which the record of proceedings was to he removed.
We do not think the objection tenable. Apart from the fact that there was no other Howard District in the State, at the time of the removal, the court authorized to he holden within its limits, has been on several occasions designated by acts of Assembly as “Howard District court.” One of them *134has special reference to the removal of cases. The first section of the act of 1846, ch. 159, provides, “that from and after the passage of this act, that no cause, civil or criminal, removed from any of the counties of this State, or the city of Baltimore, to the “court of Howard District,” shall be taken up for trial, until all the business originating in said district, ready for trial, and which shall require the intervention of a jury, shall be tried, &c., and in the second section of the same act, the court is styled as in the order of Baltimore city court, “Howard District court.” We think the designation sufficiently definite, conforming not only to the time and place where the court was to be held, but, using the language which the legislature has thought proper to employ when speaking of the jurisdiction of the court.
The second and third objections are settled by the decision of the Court of Appeals, in their opinion, at December term 1849, pronounced in the case oí John Price vs. The State. In that case the transcript of the record had been removed to Anne Arundel county court, and not to the judges thereof; but the court held that it was sufficiently definite, and also that cases could be removed from Baltimore city. Whatever question there may be under the present constitution of the State, whether Baltimore city is now a part of Baltimore county, there could be none at the time the case under consideration was removed. But in addition to this, the 4th section of the act of 1838, ch. 22, provides, that cases may be removed to and from the court of Howard District, “in the same manner as if it were one of the county courts of this State;” and the first section of the act of 1846, ch. 159, expressly recognizes the right of removal, both in civil and criminal cases, from Baltimore city to Howard District.
We discover no error in the judgment we have been called upon to inspect and revise, and accordingly affirm the judgment pronounced in this case by the ccjurt of Howard District of Anne Arundel county.

Judgment affirmed.